Title: Chapman Johnson to Thomas Jefferson, 13 March 1819
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond 13h March 1819—
          
          I had the pleasure of receiving your very kind letter of the 3d of this month;—and will, if possible, avail myself of your invitation to be at Monticello the day before the first meeting of the visitors, on the 29th instant.
          I am very sorry I cannot have the pleasure of spending a night with you, on my way home;—my time and the  stages, I must necessarily make, will not allow of it—
          
            with very great respect Your very obt Svt
              C Johnson
          
        